
	
		III
		112th CONGRESS
		1st Session
		S. RES. 250
		IN THE SENATE OF THE UNITED STATES
		
			August 2, 2011
			Mr. Kirk submitted the
			 following resolution; which was referred to the
			 Committee on the
			 Judiciary
		
		RESOLUTION
		Expressing the sense of the Senate that the
		  memorial park on Hero Street USA, in Silvis, Illinois, should be recognized as
		  Hero Street Memorial Park and should continue to be supported as a park by the
		  Town of Silvis at no cost to United States taxpayers.
	
	
		Whereas in the small town of Silvis, Illinois, there is a
			 street that is only one and a half blocks long;
		Whereas formerly known as Second Street, today it is
			 officially known as Hero Street USA;
		Whereas from this short street, brave men and women of
			 Hispanic ancestry have served in the United States Armed Forces;
		Whereas today, young men and women from Hero Street USA,
			 valiantly join the United States Armed Forces to defend the Nation;
		Whereas the memorial on Hero Street USA is located near
			 the intersection of Highway 84 and 2nd Street;
		Whereas on the east side of Hero Street USA, the memorial
			 will honor the personal sacrifice of eight young men from Hero Street USA, who
			 were killed in defense of the United States, including six during World War II,
			 PFC Joseph H. Sandoval, PFC Frank H. Sandoval, PFC William L. Sandoval, Sgt.
			 Tony Lopez Pompa, SSG Claro Soliz, and PFC Peter Perez Masias, and two men
			 during the Korean War, PFC John S. Munos and PFC Joseph Gomez;
		Whereas the memorial will pay fitting tribute to these
			 gallant eight men who made the ultimate and selfless sacrifice in the defense
			 of liberty, not only for their loved ones and their country, but for people
			 everywhere around the world who hope to breathe free;
		Whereas these eight men gave their lives so that those of
			 us that gather here at this memorial park can do so free to speak and
			 think;
		Whereas additionally, these men died so that those who
			 follow in their footsteps can be secure in the knowledge that the United States
			 Constitution which they swore to uphold and defend stands firm;
		Whereas the Hero Street Memorial Park symbolizes the
			 devotion to duty and personal sacrifice in the cause of liberty and freedom
			 these eight men displayed that was instrumental in the triumph of the United
			 States and its allies during World War II and the Korean War; and
		Whereas the citizens of the United States have a
			 continuing obligation to educate future generations about this small street in
			 Silvis, Illinois, whose sons and daughters have given so much in the defense of
			 liberty of the United States: Now, therefore, be it
		
	
		That it is the sense of the Senate that the
			 memorial park on Hero Street USA, in Silvis, Illinois, should be recognized as
			 Hero Street Memorial Park and should continue to be supported as a park by the
			 Town of Silvis at no cost to United States taxpayers.
		
